Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiersten Idzorek on May 11, 2022.
	Claim 1 was amended to read as follows:
--Claim 1.	A method for detecting a severe brain injury in a subject, comprising:
obtaining a breath sample from the subject using a breath sensing device comprising a
chemical sensor element, and contacting the breath sample with the chemical sensor element, the chemical sensor element comprising a plurality of discrete graphene varactors;
sensing and storing capacitance of the discrete graphene varactors with the breath sensing
device to obtain a sample data set across a range of bias voltages from -3 V to 3 V;
classifying the sample data set with the breath sensing device into one or more preestablished brain injury classifications by comparing the sample data set against one or more
previously determined patterns using a pattern matching or a pattern recognition
algorithm, wherein the one or more previously determined patterns are characteristic of
specific brain condition states; 
	identifying the subject as having a severe brain injury; and
	initiating administration of at least one selected from a diuretic, an anti-seizure drug and a coma-inducing drug to the subject. –
	Claim 20 was amended to read as follows:
--Claim 20.	A method of treating an ischemic brain injury in a subject, comprising:
obtaining an exhaled breath sample from the subject using a breath sensing device
comprising a chemical sensor element, and contacting the breath sample with the chemical sensor element, the chemical sensor element comprising a plurality of discrete
graphene varactors;
sensing and storing capacitance of the discrete graphene varactors with the breath sensing
device to obtain a sample data set across a range of bias voltages from -3 V to 3 V;
classifying the sample data set with the breath sensing device into one or more preestablished	brain injury classifications by comparing the sample data set against one or more
previously determined patterns using a pattern matching or pattern recognition algorithm,
wherein the one or more previously determined patterns are characteristic of specific
brain condition states;
identifying the subject as having an ischemic brain injury; and
administering a tissue plasminogen activator to the subject.  --
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/656,159 is being allowed since none of the prior art of record teaches or fairly suggests a method for detecting and treating either a severe brain injury or an ischemic brain injury in a subject comprising obtaining an exhaled breath sample from the subject, contacting the breath sample with a chemical sensor element comprising a plurality of discrete graphene varactors, sensing and storing capacitance of the discrete graphene varactors to obtain a sample data set across a range of bias voltages from -3V to 3V, classifying the sample data set into one or more preestablished brain injury classifications, identifying the subject as having either a severe brain injury or an ischemic brain injury, and administering one of a diuretic, an anti-seizure drug or a coma-inducing drug to the subject when a severe brain injury is identified or administering a tissue plasminogen activator to the subject when an ischemic brain injury is identified. The claims are patent eligible under 35 USC 101 even though a natural correlation is recited between naturally occurring volatile organic compounds in a breath sample of a subject and a severe or ischemic brain injury in the subject since the claims recite a practical application of the natural correlation (i.e. treatment of the subject by administering one of a diuretic, an anti-seizure drug or a coma-inducing drug to the subject when a severe brain injury is identified or administering a tissue plasminogen activator to the subject when an ischemic brain injury is identified). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 11, 2022